      3:19-cv-03304-MBS        Date Filed 07/02/21      Entry Number 86-1        Page 1 of 7




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


INTERNATIONAL BROTHERHOOD OF
ELECTRICAL WORKERS LOCAL 98                       Case No. 3:19-cv-3304
PENSION FUND on behalf of itself and all
others similarly situated,
                                                  CLASS ACTION
                Plaintiff,

vs.

DELOITTE & TOUCHE, LLP;
DELOITTE LLP,

                Defendants.



            DECLARATION OF TODD NEILSON IN SUPPORT OF
  SUPPLEMENTAL MOTION FOR CLASS CERTIFICATION, APPOINTMENT OF
     CLASS REPRESENTATIVE, AND APPOINTMENT OF CLASS COUNSEL

        I, Todd Neilson, declare as follows:

        1.     I am a Trustee of the International Brotherhood of Electrical Workers Local 98

Pension Fund ("Lead Plaintiff' or "Local 98 Pension Fund").

        2.     I make this declaration in support of Local 98 Pension Fund's Supplemental Motion

for Class Certification, Appointment of Class Representative, and Appointment of Class Counsel.

I have personal knowledge of the matters stated herein and, if called upon, I could and would

competently testify thereto.

        3.     The International Brotherhood of Electrical Workers Local 98 ("Local 98 Union")

and the Local 98 Pension Fund are two distinct legal and corporate entities with different

governance structures.

        4.     The Local 98 Union is a labor union that represents electrical workers in the city of

Philadelphia and certain surrounding counties.
     3:19-cv-03304-MBS          Date Filed 07/02/21      Entry Number 86-1         Page 2 of 7




       5.      The Local 98 Pension Fund, the entity that is serving as the Court-appointed Lead

Plaintiff here, is a Taft-Hartley defined-benefit plan, also known as a multiemployer pension plan

("Taft-Hartley plan"). Like all Taft-Hartley plans, it is created by collective bargaining agreements

with multiple employers in the same sector; in this case, the electrical and energy sector. The

various employers pay into the common Taft-Hartley plan and workers can receive the benefits

upon retirement. Like all Taft-Hartley plans, the Local 98 Pension Fund is governed by Employee

Retirement Income Security Act ("ERIS A") and subject to the Department of Labor's jurisdiction.

Pursuant to 29 U.S.C. § l 132(a)(2), the Department of Labor can file a complaint to enjoin acts

and practices that constitute a breach of fiduciary duty, including removal of a fiduciary. See also

29 U.S.C. § 1109(a).

        6.     Like all Taft-Hartley plans, the Local 98 Pension Fund is administered by a Board

of Trustees comprised of both management and employee representatives. The Local 98 Pension

Fund has eight seats: four management representatives and three employee representatives (with

one employee seat currently open). The management representatives are members of the National

Electrical Contractors Association Penn-Del Chapter. They are Gerald Rothstein, Charles

MacDonald, Ttarom Moore and Jeff Scarpello. The employee representatives include me, Brian

Burrows and Michael Mascuilli. Pursuant to Section 3.15 of the Local 98 Pension Plan Trust Plan,

the Board of Trustees is authorized to take action to remove any Trustee via majority vote in the

event that a Trustee violates ERISA.

        7.      The Court has requested additional information regarding Case No. 2:19-cr-

000064-JLS in the Eastern District of Pennsylvania (the "Indictment") and Case No. 2:21-cv-

00096-GAM (the "Labor Case"). The Indictment involves criminal allegations against certain

individuals for conduct that allegedly occurred in their employment with leadership of the Local
    3:19-cv-03304-MBS           Date Filed 07/02/21     Entry Number 86-1         Page 3 of 7




98 Union. The Labor Case is a civil matter brought by the Department of Labor involving

allegations regarding how Local 98 Union ran elections for union officers. The court granted in

part Local 98 Union's motion to dismiss that matter. See No. 2:21-cv-00096-GAM, ECF No. 12.

The Local 98 Pension Fund is not a defendant, and is not even mentioned in the Indictment or the

Labor Case. Count Forty-Two of the Indictment is a cause of action with regard to an employee

benefit plan; the employee benefit plan that is being referred to is an apprentice training fund. See

id ECF No. 1 at 74 ,i 2. That apprentice training program is a project of Local 98 Union, not Local

98 Pension Fund. See id. at 1 ,i 1. Local 98 Pension Fund has not even received a subpoena with

respect to the Indictment or related investigation or with respect to the Labor Case.

       8.      The Indictment names Brian Burrows as a defendant. Mr. Burrows is President of

the Local 98 Union. By virtue of that role, he also automatically serves as a Trustee/ Board Chair

of the Local 98 Pension Fund.

       9.      As discussed above, Mr. Burrows is just one of seven current members of the Local

98 Pension Fund Board.

        10.    The Local 98 Pension Fund Board of Trustees is aware of the Indictment and Labor

Case and has not taken any action to remove Mr. Burrows from his role.

        11.    The Department of Labor is also aware of the Indictment and Labor Case and has

not taken any action to remove Mr. Burrows from his role.

        12.    As required by the Private Securities Litigation Reform Act and its fiduciary duties

to the putative class in the above-captioned matter, the Local 98 Pension Fund has actively

overseen this litigation and counsel. Local 98 Pension Fund is very proud of the success to date:

drafting a comprehensive complaint in a complex matter, wholly prevailing on motion to dismiss,

filing a compelling class certification motion, and commencing discovery. Local 98 Pension Fund
     3:19-cv-03304-MBS         Date Filed 07/02/21        Entry Number 86-1      Page 4 of 7




looks forward to continued vigorous litigation on behalf of the putative class and, hopefully soon,

a certified class.

        13.     In deference to the Court's concerns and to ensure that the case can continue

proceeding smoothly with a minimum of distractions, the sole authority to make all decisions with

regard to this action on behalf of the Local 98 Pension Fund has been delegated to me. Mr. Burrows

will have no role in overseeing this litigation, its resolution or distribution of any settlement

proceeds or judgment, if any. I have prepared a new certification, attached hereto as Exhibit A.

        14.     I respectfully request the Court's acceptance of this certification and maintenance

of Local 98 Pension Fund as the sole Lead Plaintiff in this action.

        15.     Should the Court have any additional questions, I am available to answer them.


                      ll-
Executed on this '2-<=J
                      day of June, 2021, in Philadelphia, Pennsylvania




                                                    Isl
3:19-cv-03304-MBS   Date Filed 07/02/21   Entry Number 86-1   Page 5 of 7




                       Exhibit A
     3:19-cv-03304-MBS         Date Filed 07/02/21        Entry Number 86-1         Page 6 of 7




                        UPDATED CERTIFICATION PURSUANT TO
                             FEDERAL SECURITIES LAWS

       IBEW Local 98 Pension Fund ("IBEW Local 98") declares as to the claims asserted under
the federal securities laws, that:

1.     I, Todd Neilson, Trustee of IBEW Local 98, am the sole individual authorized to make
       legal decisions on behalf of IBEW Local 98 with regard to this action.

2.     IBEW Local 98 did not purchase the security that is the subject of this action at the direction
       of counsel or in order to participate in any private action arising under the Securities Act
       of 1933 (the "Securities Act") or the Securities Exchange Act of 1934 (the "Exchange
       Act").

3.     IBEW Local 98 is the Court-appointed Lead Plaintiff in this action and will serve as a
       representative party on behalf of the Class (as defined in the Complaint), including
       providing testimony at deposition and trial, if necessary.

4.     During the Class Period (as defined in the Consolidated Complaint), IBEW Local 98
       purchased and/or sold the securities that are the subject of the Consolidated Complaint as
       set forth on the attached Schedule A.

5.     IBEW Local 98 has full power and authority to bring suit to recover for its investment
       losses.

6.     IBEW Local 98 has fully reviewed the facts and allegations of the Consolidated Complaint
       filed in this action.

7.     IBEW Local 98 intends to actively monitor and vigorously pursue this action for the benefit
       of the Class.

8.     IBEW Local 98 will strive to provide fair and adequate representation and work directly
       with Class counsel to obtain the largest recovery for the Class consistent with good faith
       and meritorious judgment.

9.     IBEW Local 98 will not accept any payment for serving as a class representative on behalf
       of the class beyond its pro rata share of any recovery, except such reasonable costs and
       expenses (including lost wages) relating to the representation of the Class or approved by
       the court.

       I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge, information and belief.
                        -"--
       Executed this~    day of June, 2021.
3:19-cv-03304-MBS   Date Filed 07/02/21   Entry Number 86-1       Page 7 of 7




                                    IBEW Local 98 Pension Fund


                                By•~Y\-.
                                    Todd Neilson           ---=
                                    Trustee, IBEW Local 98
